Citation Nr: 1444389	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include skin breaking and cracking of the nails on the hands and feet and severe itching of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In October 2012, the Board remanded the issue of entitlement to service connection for a skin disability, to include skin breaking and cracking of the nails on the hands and feet and severe itching of feet, for additional development.  That development completed, the case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Since the Agency of Original Jurisdiction (AOJ) last reviewed this case, the Veteran submitted additional pertinent evidence, a completed Disability Benefit Questionnaire (DBQ).  He also waived AOJ consideration of the evidence in the first instance.  Accordingly, the Board will consider the new evidence in conjunction with the issue on appeal.  See 38 C.F.R. §§ 19.9, 20.1304(c).  


FINDING OF FACT

The Veteran's current skin disability did not have onset during and was not caused by his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability, to include skin breaking and cracking of the nails on the hands and feet and severe itching of the feet, are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in June 2011.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.     

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file, and the Veteran has not alleged receiving any private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination in November 2012 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran's claimed skin disability is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.

When, as here, a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases specified by regulation, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  However, as will be discussed, the Veteran has not been diagnosed with one of the diseases that are considered to be presumptively related to herbicide exposure. 

Having reviewed the evidence of record, the Board ultimately concludes that the Veteran's claim must be denied because the weight of the evidence is against a finding that the nexus element has been met.  

The evidence of record does show a current disability.  Specifically, the VA examination in November 2012 and the private examination in March 2013In addition to VA treatment records, VA examination resulted in a diagnosis of xerosis, and the Veteran provided a DBQ, which lists numerous other diagnoses (including plantar skin eczema, plantar skin macular/popular eruption, plantar skin pruritus, etc.).  However, a current disability alone is not sufficient to establish service connection; rather, the evidence must show that the disability is the result of the Veteran's military service.

As noted, the Veteran has confirmed Vietnam service so he is presumed to have been exposed to Agent Orange during service.  He contends that either this exposure, or that his feet were frequently wet during service, caused his current skin disability.  The Board does not dispute that the Veteran frequently had wet feet during service, as such is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a). 

However, the record does not establish a chronic skin disability associated with herbicide exposure, as none of the diagnosed skin disabilities are presumed, by regulation, to have been the result of herbicide exposure.  This, however, does not prohibit a finding that a disability is nonetheless so related, if the record otherwise establishes a relationship between that disability and herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has also argued that he has experienced skin symptoms since returning from Vietnam.  The Board recognizes that a lay person is competent to describe observable symptoms.  As such, the Veteran is competent to report skin breaking and cracking of the nails on the hands and feet and severe itching of the feet.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
While the Veteran is competent to report that his symptoms have persisted since discharge, the Board first notes that his statements to that effect are in tension with the first evidence of record which establishes treatment for the symptoms-in 2011, nearly forty years following service.  Although, the absence of medical records of treatment does not mean that the Veteran is not credible, it tends to lessen the probative value of the assertion, made in the context of an application for disability benefits.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  While the Veteran has argued that he did not have the money to seek treatment immediately following service, the fact remains that he did not begin seeking any treatment for more than three decades after service.  This passage of time weighs strongly against the Veteran's assertion.  

Moreover, the Veteran is not competent to establish a causal relationship between herbicide or prolonged water exposure and later-arising symptoms.  The Veteran does not identify any relevant symptoms at that time when his feet were frequently wet or immediately thereafter.  Rather, he stated in a June 2011 document and in his March 2012 Substantive Appeal that his skin symptoms began to develop after he returned from Vietnam.  His opinion, then, is one that the events of his service in Vietnam caused his later experienced skin symptoms, not that he experienced symptoms during his service in Vietnam.  Whether he had delayed onset caused by in-service events-whether exposure to Agent Orange or frequently wet feet-is a complex question, not determinable by a person without expertise in the area of skin diseases.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has not demonstrated such expertise and, therefore, his statements alone are not sufficient to establish the nexus element in this case.

In support of his claim, the Veteran did submit a DBQ in March 2013, completed by a private healthcare provider.  This opinion does not address the Veteran's contention that prolonged water exposure in service caused his skin condition.  Rather the private medical professional focused on the Veteran's presumed herbicide exposure, opining that that the Veteran's diagnoses are "very similar to skin disorders I have seen in other Vet's previously exposed in 'Nam to chemicals/Agent Orange."  The similarity of skin disorders does not go to the ultimate question regarding etiology-whether the current diagnoses are at least as likely as not caused by or related to herbicide exposure.  This opinion is afforded little weight because the rationale, merely seeing similar skin problems in other Vietnam veterans, is not significant or persuasive.  The opinion did not for example address the latency of the condition, or any post-service exposures.  The private medical professional also failed to cite any clinical studies supporting a connection between herbicide exposure and skin diseases such as those he diagnosed the Veteran with.

In contrast, the VA examiner rendered the following opinion, after eliciting the Veteran's history and reviewing both the claims file and VA treatment records:

As the skin condition only affects the feet and on occasion the fingers, it is less likely than not due to agent orange exposure as he would more likely have involvement of other exposed areas as opposed to covered areas such as his feet.  Regarding prolonged water exposure during the monsoon season, it is known that excess water exposure removes moisture and damages the integrity of the skin barrier causing water loss and subsequent dryness (xerosis).  It is unclear, due to lack of available evidence, whether this can be a chronic condition that is not resolvable through more routine and intensive treatment.  However, given the remoteness of medical attention from the onset of the skin condition, his skin condition is still less likely than not due to his exposure in service, despite whatever lack of evidence there may be.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, while both opinions were provided by medical professional, and are both therefore competent evidence, the Board must determine what evidence is the most probative.  In this case, the Board finds the VA opinion to be more probative than the private opinion, in particular, because it is supported by logical, extensive, and compelling rationale-i.e. the absence of more systemic symptoms affecting body parts more readily exposed to the toxin.  Moreover, the private medical professional failed to provide any medical literature to support his contentions, which is relevant in this case as the National Academy of Sciences has extensively studied the possible relationships between herbicide exposure and the subsequent development of diseases but has not identified any link between exposure and the Veteran's specific skin conditions.  

The VA medical opinion is also more probative than the Veteran's report of symptoms present for many years.  It is recognized that the Veteran reported that he did not seek treatment for a skin condition prior to seeking VA benefits because he could not afford medical care.  The fact remains that there is no report, not in the context of seeking VA benefits or seeking medical treatment, or any other report of record, for some forty years following service.   The passage of such a period of time and its effects on memory, significantly reduce the probative value of the Veteran's reports that he had symptoms from shortly after separation from service to the present.

Based on the entire record and for the reasons stated above, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's skin disability had onset during active service or was caused by any event, injury, or disease during active service (including in-service exposure to herbicides and prolonged water exposure).  The appeal is therefo462885208
re denied.  


ORDER

Service connection for a skin disability, to include skin breaking and cracking of the nails on the hands and feet and severe itching of the feet, is denied.

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


